DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in this application.

Drawings 

The drawings are objected to because Figure 1 contains multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected or label the figures using different figure numbers for each figure (e.g. Fig. 1A, Fig. 1B, Fig 1C, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

.
Claim Objections
Claim 13 is objected to because of the following informalities:  “…ie…”   appears to be a typographic error.  Ie translates to for example, neither of which are appropriate in a claim as they may trigger issues of indefiniteness.  All claim limitations should be positively recited. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language is indefinite because the limitation “of the latter” does not definitively state what the limitation refers to.  It is unclear if the applicant is using “of the latter “ refers to the protective body or a different structure. All structural elements of the invention must be clearly and consistently identified and positively recited in the claim language.  For purposes of examination we are interpreting the limitation to mean “the protective body”. Appropriate clarification is required.

Regarding claim 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language is indefinite because the limitation “realized on the” does not definitively state what the limitation refers to.  It is unclear if the term “realized on” is functional language of or simply means “is on”. All structural elements of the invention must be clearly and consistently identified and positively recited in the claim language.  For purposes of examination we are interpreting the limitation to mean “is on”. Appropriate clarification is required.
Regarding claim 1, the phrase “…can be positioned...”, renders the claim indefinite because the applicant has not clearly and precisely defined the metes and bounds of the claimed invention.  Is the protective body positioned in one of the two positions or not? Appropriate clarification is required.
Regarding claim 3, the phrase “…can be placed...”, renders the claim indefinite because the applicant has not clearly and precisely defined the metes and bounds of the claimed invention. Is the button placed in the cavity or not?  Appropriate clarification is required.
Regarding claims 3 and 6, the phrase “…and / or… " renders the claim indefinite because it is unclear how the claims can simultaneously be read to include the structures encompassed by the terms “and/or".  Applicant can amend the claims to separately include the language “and” and “or”, or choose “and” or “or” in the claim language.  Examiner interprets the claim as “or”.  

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe US 20150157083 A1
 (herein after Lowe) in view of Shaffer US 10398187 (herein after Shaffer).

Regarding claim 1, Lowe discloses a protective helmet for work or sports (Abstract), comprising: a structure (as seen in annotated Figure 3) having at least one substantially convex outer surface (as seen in annotated Figure 3) and at least one substantially concave inner surface (as seen in annotated Figure 3); at least one protective body (as seen in annotated Figure 3), having a first portion engageable to the inner surface of the structure (as seen in annotated Figure 3) and at least a second portion having at least one concavity adapted to receive in engagement the head of a user (as seen in annotated Figure 3), a coupling mechanism (87, paragraph 0050) operatively interposed between the structure (as seen in annotated Figure 3) and the protective body (paragraph 0050) the coupling mechanism (paragraph 0050) comprising: at least one coupling seat (as seen in annotated Figure 3), realized on the protective body (as seen in annotated Figure 3); at least one coupling element (87), arranged on the structure of the helmet (as seen in annotated Figure 3), protruding from an inner surface of the helmet (as seen in annotated Figure 3).


























[AltContent: textbox (At least one housing cavity facing opposite with respect to the surface concave.)]
[AltContent: textbox (Housing cavity)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Protective insert)][AltContent: textbox (Base element)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Concave inner surface.)][AltContent: arrow][AltContent: textbox (Coupling mechanism.)][AltContent: textbox (Coupling seat)][AltContent: textbox (The protective body having two portions.)][AltContent: arrow][AltContent: textbox (Fixing button.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: connector][AltContent: textbox (A protective body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex outer surface.)][AltContent: ][AltContent: textbox (Coupling seat)][AltContent: arrow][AltContent: textbox (Coupling mechanism)][AltContent: arrow][AltContent: textbox (A structure.)][AltContent: textbox (A first portion engageable to the inner surface of the structure.)][AltContent: arrow][AltContent: textbox (A second portion having at least one concavity adapted to receive in engagement the head of a user.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    572
    543
    media_image1.png
    Greyscale


However, Lowe does not specifically disclose the coupling mechanism ensures a removable engagement of the latter to the structure of the helmet, the coupling element engaging the coupling seat so that the protective body can be positioned according to at least two different positions, with respect to the structure of the helmet.  

Shaffer discloses the coupling mechanism ensures a removable engagement of the latter to the structure of the helmet (Abstract), the coupling element engaging the coupling seat so that the protective body can be positioned according to at least two different positions (Abstract, Col 2, line 24 -39), with respect to the structure of the helmet (As seen in Figures 1B).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixing button having at least one hooking slot.)][AltContent: arrow][AltContent: textbox (Coupling element)]
    PNG
    media_image2.png
    833
    493
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    785
    400
    media_image3.png
    Greyscale


Lowe is analogous art to the claimed invention as it relates to protective helmets.  Schaffer is analogous art to the claimed invention in that it provides resilient attachment mechanisms to adjustably connect the layers of the helmet.

It would have been obvious to one having ordinary skill in the art before the effective filing 
of the invention to have modified the helmet of Lowe, by providing the adjustable coupling mechanism, as taught by Schaffer in order to form a helmet with an adjustable insert.  The modification of the helmet configuration would be a simple modification to obtain predictable results, customized protection and comfort during various activities.
Regarding claim 2, the modified helmet of the combined references discloses wherein the coupling seat (as seen in annotated Figure 3 of Lowe) and the coupling element (as seen in annotated Figure 2B of Shaffer) of the coupling mechanism (as seen in annotated Figure 3 of Lowe) are configured so as to allow a height adjustment of the protective body with respect to the structure of the helmet (paragraph 0051 of Lowe).4Docket No. 533592US Preliminary Amendment  
Regarding claim 3, the modified helmet of the combined references discloses wherein the coupling seat  comprises: at least one cavity realized on the protective body (as seen in annotated Figure 3 of Lowe); at least one fixing button (as seen in annotated Figure 3 of Lowe) which can be placed inside the cavity of the coupling seat (as seen in annotated Figure 3 of Lowe), fixable to the cavity of the coupling seat (as seen in annotated Figure 3 of Lowe), the fixing button presenting at least one hooking slot (as seen in annotated Figure 5A of Shaffer), at least partly elastically deformable (Col 7, lines 15-22 of Shaffer), due to an engagement, with a snap and/or by interference, of the coupling element of the coupling mechanism (paragraph 0050 and 0051 of Lowe).  

Regarding claim 4, the modified helmet of the combined references discloses wherein the coupling element of the coupling mechanism (as seen in annotated Figure 2B of Shaffer) comprises at least one engagement pin (as seen in annotated Figure 2B of Shaffer) provided with two or more surface reliefs (as seen in annotated Figure 2B of Shaffer), each surface relief of the engagement pin determining a relative position between the protective body and the structure of the helmet (Col 7, lines 15-22 of Shaffer).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surface reliefs)][AltContent: arrow][AltContent: textbox (Coupling mechanism)][AltContent: arrow][AltContent: textbox (Engagement pin)]
    PNG
    media_image2.png
    833
    493
    media_image2.png
    Greyscale


Regarding claim 5, the modified helmet of the combined references discloses wherein the coupling mechanism (as seen in annotated Figure 2B of Shaffer) comprises at least two coupling seats (as seen in annotated Figure 3 of Lowe) aligned along a longitudinal axis of the protective body (as seen in annotated Figure 3 of Lowe), a first coupling seat  being arranged in a front portion of the protective body (as seen in annotated Figure 3 of Lowe), a second coupling seat being disposed in a rear portion of the protective body (as seen in annotated Figure 3 of Lowe), the coupling mechanism comprising a coupling element for each coupling seat made on the protective body (as seen in annotated Figure 3 of Lowe).  

Regarding claim 6, the modified helmet of the combined references discloses wherein the protective body (as seen in annotated Figure 3 of Lowe) comprises a base element (78, as seen in annotated Figure 3 of Lowe) made up of a first material for absorbing shocks and/or impacts (paragraphs 0003, 0007, 0009 and 0028 of Lowe), having a 5Docket No. 533592US Preliminary Amendmentfirst predetermined density value (paragraphs 0003, 0007, 0009 and 0028 of Lowe), the base element presenting a concave surface defining the concavity of the protective body (as seen in annotated Figure 3 of Lowe) and at least one housing cavity facing opposite with respect to the surface concave (as seen in annotated Figure 3 of Lowe); a protective insert (82 of Lowe) made up of a second material for absorbing shocks and/or impacts (paragraphs 0003, 0007, 0009 and 0028 of Lowe), having a second predetermined different density value (paragraphs 0003, 0007, 0009 and 0028 of Lowe), than the first density value of the first material of the base element (paragraphs 0003, 0007, 0009 and 0028 of Lowe), the protective insert being at least partially insertable in the housing cavity of the base element (paragraph 0047, as seen in annotated Figure 3 of Lowe).  

Regarding claim 7, the modified helmet of the combined references discloses wherein the housing cavity (paragraph 0047 of Lowe) of the base element is defined by a bottom (as seen in annotated Figure 3 of Lowe) and by at least one side wall extending transversely to the bottom the concave surface of the base element (as seen in annotated Figure 3 of Lowe) being spaced from the bottom of the respective housing cavity by an intermediate thickness of the first material (as seen in annotated Figure 3 of Lowe).  

Regarding claim 8, the modified helmet of the combined references discloses wherein the base element (as seen in annotated Figure 3 of Lowe) comprises: at least one outer annular portion (83 of Lowe); at least one inner annular portion (85 of Lowe) defining the housing cavity (paragraph 0048, as seen in annotated Figure 3 of Lowe) for the protective insert the outer annular portion (paragraph 0048, as seen in annotated Figure 3 of Lowe) and the inner annular portion (paragraph 0048, as seen in annotated Figure 3 of Lowe) being separated by at least one interspace a plurality of cavities arranged substantially according to a ring (as seen in annotated Figure 2E), the outer annular portion (paragraph 0048, as seen in annotated Figure 3 of Lowe) and the inner annular portion being connected by at least one junction portion (as seen in annotated Figures 2E of Lowe) extending radially (as seen in annotated Figures 2E of Lowe) to the annular portions a plurality of junction portions developing radially to the annular portions (as seen in annotated Figures 2E of Lowe).












[AltContent: textbox (Head portion)] 
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Annular portions)][AltContent: arrow][AltContent: textbox (Annular portions)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: textbox (Base element)]
    PNG
    media_image1.png
    572
    543
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dividing partition )][AltContent: arrow][AltContent: textbox (Junction portion)]
    PNG
    media_image4.png
    718
    507
    media_image4.png
    Greyscale


Regarding claim 9, the modified helmet of the combined references discloses wherein the protective insert (as seen in annotated Figure 3 of Lowe) comprises: at least a peripheral portion at least partially complementarily shaped to the side wall of the housing cavity of the base element (as seen in annotated Figure 3 of Lowe); at least one base portion (as seen in annotated Figure 3 of Lowe) arranged to rest on or to lie near the bottom of the housing cavity of the base element (as seen in annotated Figure 3 of Lowe); at least one head portion arranged on the opposite side to the base portion arranged to support against (as seen in annotated Figure 3 of Lowe), or to lie near the inner concave surface of the structure of the helmet (as seen in annotated Figure 3 of Lowe).  

Regarding claim 10, the modified helmet of the combined references discloses wherein the protective insert has a honeycomb structure (as seen in annotated Figure 2E of Lowe) provided with at least one dividing partition (as seen in annotated Figure 2E of Lowe), a plurality of partition walls oriented transversely with respect to one another (as seen in annotated Figure 2E of Lowe).  

Regarding claim 11, the modified helmet of the combined references discloses wherein the first density value of the first material of the base element (paragraph 0032-middle layer of Lowe) is between 70 g/l and 110 g/l (paragraph 0032 of Lowe).  

Regarding claim 12, the modified helmet of the combined references discloses wherein the second density value of the second material of the protective insert (paragraph 0032- inner layer of Lowe) is between 20 g/l and 40 g/1 (paragraph 0032 of Lowe).  

Regarding claim 13, the modified helmet of the combined references discloses wherein the cavity of the coupling seat (as seen in annotated Figures 3 of Lowe) of the coupling mechanism is 7Docket No. 533592US Preliminary Amendmentrealized in the base element of the protective body (as seen in annotated Figures 3 of Lowe), preferably on the inner annular portion of the latter (as seen in annotated Figures 2E and 3 of Lowe), the cavity of the coupling seat faces toward the same part of the housing cavity  of the base element (as seen in annotated Figures 2E and 3 of Lowe), on the opposite side with respect to the concave surface of the latter (as seen in annotated Figures 2E and 3 of Lowe).  

Regarding claim 14, the modified helmet of the combined references discloses wherein each coupling seat of the coupling mechanism (as seen in annotated Figures 3 and 2E of Lowe) is realized near the housing cavity of the base element (as seen in annotated Figures 3 and 2E of Lowe).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732